less UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K R ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January 2, 2010 OR  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-51958 NextWave Wireless Inc. (Exact name of registrant as specified in its charter) Delaware 20-5361630 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 10350 Science Center Drive, Suite 210 San Diego, California 92121 (Address of principal executive offices and ZIP code) Registrant’s telephone number, including area code: (858) 480-3100 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $0.001 per share NASDAQ Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.
